Exhibit 10.2

EXECUTIVE SEVERANCE AGREEMENT

August __, 2006

Don Kania

 

Executive

 

 

 

FEI Company

 

FEI

an Oregon corporation

 

 

5350 NE Dawson Creek Drive

 

 

Hillsboro, Oregon 97124-5793

 

 

 

FEI considers the establishment and maintenance of a sound and vital management
to be essential to protecting and enhancing the best interests of FEI and its
shareholders.  FEI recognizes that, as is the case with many publicly held
corporations, the possibility of a change of control may exist and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of FEI and its shareholders.  In order to induce Executive to
remain employed by FEI in the face of uncertainties about the long-term
strategies of FEI and possible change of control of FEI and their potential
impact on Executive’s position with FEI, this Executive Severance Agreement
(“Agreement”), which has been approved by the Board of Directors of FEI, sets
forth the severance benefits that FEI will provide to Executive in the event
Executive’s employment by FEI is terminated under the circumstances described in
this Agreement.

1.             Employment Relationship.  Effective as of _____________, 2006
(the “Employment Commencement Date”), Executive became employed by FEI as
President and Chief Executive Officer (“Current Position”).  Executive and FEI
acknowledge that either party may terminate this employment relationship at any
time and for any or no reason, subject to the obligation of FEI to provide the
severance benefits specified in this Agreement in accordance with the terms
hereof.

2.             Release of Claims.  In consideration for and as a condition
precedent to receiving the severance benefits outlined in this Agreement,
Executive agrees to execute a Release of Claims in the form attached as Exhibit
A (“Release of Claims”).  Executive promises to execute and deliver the Release
of Claims to FEI within the later of (a) 21 days from the date Executive
receives the Release of Claims or (b) the last day of Executive’s active
employment.

3.             Compensation Upon Termination for Death, Disability or Other than
For Cause not in Connection with a Change of Control.  In the event of a
Termination of Executive’s Employment (as defined in Section 8.1 of this
Agreement) from the Current Position due to Executive’s death, Disability (as
defined in Section 8.4 of this Agreement) or termination by the Company for any
reason other than for Cause (as defined in Section 8.2 of this Agreement), and
such termination is not in Connection with a Change of Control (as defined in
Section 8.5 of this Agreement), then contingent upon Executive’s execution of
the Release of Claims and compliance with Sections 9, 10 and 12 FEI shall pay
Executive, in a single lump sum payment after employment has ended and eight
days have passed following execution of the Release of Claims without
revocation, the amounts set out below as severance pay and in lieu of any other
compensation for periods subsequent to the date of termination:

(a)  If the date of Termination of Executive’s Employment occurs prior to the
first anniversary of the Employment Commencement Date, then Executive shall be
paid an amount in cash equal to the sum of: (i) twenty-four (24) months of
Executive’s annual base pay at the rate in effect immediately prior to the date
of termination, plus (ii) 200% of the Executive’s target bonus for the year in
which Termination of Executive’s Employment occurs under the annual cash
incentive plan(s) in effect at the time of termination (less bonus amounts
already paid for such year).


--------------------------------------------------------------------------------




(b)  If the date of Termination of Executive’s Employment occurs on or after the
first anniversary of the Employment Commencement Date, then Executive shall be
paid an amount in cash equal to the sum of: (i) eighteen (18) months of
Executive’s annual base pay at the rate in effect immediately prior to the date
of termination, plus (ii) 150% of the Executive’s target bonus for the year in
which Termination of Executive’s Employment occurs under the annual cash
incentive plan(s) in effect at the time of termination (less bonus amounts
already paid for such year).

4.             Compensation Upon Termination Without Cause or Resignation for
Good Reason in Connection with a Change of Control.   In the event of a
Termination of Executive’s Employment in Connection with a Change of Control (i)
for Good Reason (ii) other than for Cause, or (iii) upon Executive’s death or
Disability and Executive was employed in his Current Position at the time of a
Change of Control, then in each event contingent upon Executive’s execution of
the Release of Claims and compliance with Sections 9, 10 and 12, Executive shall
be entitled to the benefits set forth in this Section 4.  If Executive is
entitled to benefits under this Section 4, Executive shall not be entitled to
any benefits under Section 3 of this Agreement as they are not cumulative.

4.1           Base Pay and Bonus.  Executive shall be paid an amount in cash
equal to the sum of: (i) twenty-four (24) months of Executive’s annual base pay
at the rate in effect immediately prior to the date of termination, plus (ii)
200% of the Executive’s target bonus for the year in which Termination of
Executive’s Employment occurs under the annual cash incentive plan(s) in effect
at the time of termination (less bonus amounts already paid for such year).

4.2           Health Insurance.  Pursuant to COBRA, a federal law, Executive is
entitled to extend coverage under any FEI group health plan in which Executive
and Executive’s dependents are enrolled at the time of termination of
employment.  FEI will pay Executive a lump sum payment in an amount equivalent
to two times (2x) the reasonably estimated cost Executive may incur to extend
for a period of 18 months under the COBRA continuation laws Executive’s group
health and dental plan coverage in effect at the time of termination.  Executive
may use this payment for such COBRA continuation coverage or for any other
purpose.

4.3.          Life Insurance.  For a period of two years following Termination
of Executive’s Employment, FEI shall maintain in full force and effect, at its
sole cost and expense, for Executive’s continued benefit, any life insurance
policy insuring Executive’s life in effect immediately prior to termination,
provided that Executive’s continued participation is possible under the general
terms and provisions of such policy.  At Executive’s election or in the event
that Executive’s continued participation in such policy is barred, FEI shall
make a lump sum payment to Executive equal to the total premiums that would have
been paid by FEI for such two-year period.

4.4           Stock Options and Other Awards.  All outstanding stock options
held by Executive shall become immediately exercisable in full and shall remain
exercisable until the earlier of (a) two (2) years after termination of
employment or (b) the option expiration date as set forth in the applicable
option agreement.  All vesting and performance requirements shall be deemed
fully satisfied, and all repurchase rights of FEI shall immediately terminate,
under all outstanding restricted stock awards held by the Executive.  With
respect to outstanding awards other than stock options and restricted stock (but
including restricted stock units), Executive will immediately vest in and have
the right to exercise such awards, all restrictions will lapse, and all
performance goals or other vesting criteria will be deemed achieved at 100
percent target levels and all other terms and conditions met.  Such awards will
be paid or otherwise settled as soon as administratively practicable following
the date of termination or, if later, the date of exercise.  Notwithstanding the
foregoing, to the extent required to avoid imposition of any additional tax or
income recognition under Section 409A of the Internal Revenue Code of 1986, as
amended (“IRC”), the vesting of such awards shall be accelerated in accordance
with this Section 4.4 but such awards shall be paid or settled at the same time
or times that the awards otherwise would have been paid or settled in the
absence of this Section 4.4.

5.             Capped Benefit.  Notwithstanding any provision in this Agreement,
in the event that Executive would receive a greater after-tax benefit from the
Capped Benefit (as defined in the next sentence) than from the payments pursuant
to this Agreement (the “Specified Benefits”), the Capped Benefit shall be paid
to Executive and the Specified Benefits shall not be paid.  The Capped Benefit
is the Specified Benefits, reduced by the amount


--------------------------------------------------------------------------------




 

necessary to prevent any portion of the Specified Benefits from being “parachute
payments” as defined in section 280G(b)(2) of the Internal Revenue Code of 1986,
as amended (“IRC”), or any successor provision.  For purposes of determining
whether Executive would receive a greater after-tax benefit from the Capped
Benefit than from the Specified Benefits, there shall be taken into account all
payments and benefits Executive will receive in connection with a Change of
Control (collectively, excluding the Specified Benefits, the “Change of Control
Payments”) as determined in accordance with Section 280G and the regulations
issued thereunder.  To determine whether Executive’s after-tax benefit from the
Capped Benefit would be greater than Executive’s after-tax benefit from the
Specified Benefits, there shall be subtracted from the sum of the before-tax
Specified Benefits and the Change of Control Payments (including the monetary
value of any non-cash benefits) any excise tax that would be imposed under IRC §
4999 and all federal, state and local taxes required to be paid by Executive in
respect of the receipt of such payments, assuming that such payments would be
taxed at the highest marginal rate applicable to individuals in the year in
which the Specified Benefits are to be paid or such lower rate as Executive
advises FEI in writing is applicable to Executive.  Unless FEI and Executive
otherwise agree in writing, any determination required under this Section shall
be made in writing by FEI’s independent public accountants or other nationally
recognized accountants reasonably acceptable to both parties (the
“Accountants”), whose determination shall be conclusive and binding upon
Executive and FEI for all purposes.  For purposes of making the calculations
required by this Section, the Accountants may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
IRC.  FEI and the Employee shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section.  FEI shall bear all costs the Accountants may
reasonably incur in connection with any calculations contemplated by this
Section.

6.             Tax Withholding; Subsequent Employment.

6.1           Withholding.  All payments provided for in this Agreement are
subject to applicable tax withholding obligations imposed by federal, state and
local laws and regulations.

6.2           Subsequent Employment.  The amount of any payment provided for in
this Agreement shall not be reduced, offset or subject to recovery by FEI by
reason of any compensation earned by Executive as the result of employment by
another employer after termination.

7.             Other Agreements or Arrangements.  In the event that severance
benefits are payable to Executive under any other agreement or arrangement with
or plan or policy of FEI in effect at the time of termination (including but not
limited to any employment agreement or severance plan or policy, but excluding
for this purpose any stock option agreement, restricted stock agreement or
restricted share unit agreement that may provide for accelerated vesting,
extension of exercise periods or related benefits upon the occurrence of a
change of control, death or disability), the benefits provided in this Agreement
shall not be payable to Executive.  Executive may, however, elect to receive all
of the benefits provided for in this Agreement in lieu of all of the benefits
provided in all such other agreements.  Any such election shall be made with
respect to the agreements as a whole, and Executive cannot select some benefits
from one agreement and other benefits from this Agreement.

8.             Definitions.

8.1           Termination of Executive’s Employment.  Termination of Executive’s
Employment means that FEI has terminated Executive’s employment from his Current
Position with FEI.  For purposes of Section 4, Termination of Executive’s
Employment shall include termination by Executive in Connection with a Change of
Control, by written notice to FEI referring to the applicable paragraph of
Section 8.1, for “Good Reason” based on:

(A)          the assignment to Executive of a different title, job or
responsibilities that results in any decrease in the level of responsibility of
Executive with respect to the surviving company after the Change of Control when
compared to Executive’s Current Position;

(B)           a reduction by FEI or the surviving company in Executive’s base
pay as in effect immediately prior to the Change of Control, other than a salary
reduction that is part of a general salary reduction affecting employees


--------------------------------------------------------------------------------




 

generally;

(C)           a reduction by FEI or the surviving company in total benefits
available to Executive under cash incentive, stock incentive and other employee
benefit plans after the Change of Control compared to the total package of such
benefits as in effect prior to the Change of Control; or

(D)          FEI or the surviving company requires Executive to be based more
than 50 miles from where Executive’s office is located immediately prior to the
Change of Control except for required travel on company business to an extent
substantially consistent with the business travel obligations which Executive
undertook on behalf of FEI prior to the Change of Control.

8.2           Cause.   Termination for “Cause” shall mean a termination by FEI
based on (i) Executive’s willful and substantial misconduct in the performance
of his duties, (ii) Executive’s willful failure to perform his duties after two
weeks written notice from the Company (other than as a result of a total or
partial incapacity due to a physical or mental illness, accident or similar
event), (iii) the Executive’s material breach of this Agreement, (iv) the
commission by Executive of any material fraudulent act with respect to the
business and affairs of the Company or any subsidiary or affiliate thereof or
(v) Executive’s conviction of (or plea of nolo contendere to) a crime
constituting a felony. FEI may terminate Executive’s employment for Cause only
with the approval of a majority of the Board.

8.3           Change of Control.  A Change of Control shall mean that one of the
following events has taken place:

(A)          The shareholders of FEI approve one of the following (“Approved
Transactions”):

(i)            Any merger or statutory plan of exchange involving FEI (“Merger”)
in which FEI is not the continuing or surviving corporation or pursuant to which
Common Stock would be converted into cash, securities or other property, other
than a Merger involving FEI in which the holders of Common Stock immediately
prior to the Merger have the same proportionate ownership of Common Stock of the
surviving corporation after the Merger; or

(ii)           Any sale, lease, exchange, or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of FEI or the adoption of any plan or proposal for the liquidation or
dissolution;

(B)           A tender or exchange offer, other than one made by FEI, is made
for Common Stock (or securities convertible into Common Stock) and such offer
results in a portion of those securities being purchased and the offeror after
the consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities representing at least 20 percent
of the voting power of outstanding securities of FEI;

(C)           FEI receives a report on Schedule 13D of the Exchange Act
reporting the beneficial ownership by any person (other than Philips Business
Electronics BV or any of its affiliates) of securities representing 20 percent
or more of the voting power of outstanding securities of FEI, except that if
such receipt shall occur during a tender offer or exchange offer described in
(B) above, a Change of Control shall not take place until the conclusion of such
offer; or


--------------------------------------------------------------------------------




 

(D)          During any period of 12 months or less, individuals who at the
beginning of such period constituted a majority of the Board of Directors cease
for any reason to constitute a majority thereof unless the nomination or
election of such new directors was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of such
period.

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons which includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of FEI.

8.4           Disability.  For purposes of the payment of severance benefits
under Section 3 or Section 4 of this Agreement, “Disability” shall mean
Executive’s absence from full-time duties with FEI for 180 consecutive days as a
result of Executive’s incapacity due to physical or mental illness, unless
within 30 days after notice of termination by FEI following such absence
Executive shall have returned to the full-time performance of Executive’s
duties.  The conclusive and binding determination of Executive’s Disability will
be made by the Board of Directors in accordance with the definition of
Disability as set forth above.

8.5           In Connection with a Change of Control.  For purposes of this
Agreement, a termination of Executive’s employment with FEI is “in Connection
with a Change of Control” if Executive’s employment is terminated with eighteen
(18) months following a Change of Control (as such term is defined in Section
8.3 of this Agreement).

9.             Non-Competition.  For the duration of Executive’s employment with
the Company and, if severance benefits are payable under Section 3 or 4
following the termination of such employment, for one year following the date of
termination (collectively, the “Noncompete Period”), Executive will not, without
the prior written consent of FEI, directly or indirectly, engage or invest in,
own, manage, operate, finance, control or participate in the ownership,
management, operation, financing or control of, be employed by, associated with,
or in any manner connected with, lend Executive’s name to, lend Executive’s
credit to or render services or advice to, any business whose products or
activities compete in whole or in part with the former, current or currently
contemplated products or activities of FEI or any of its subsidiaries, in any
state of the United States or in any country in which FEI or any of its
subsidiaries sells products or conducts business; provided, however, that
Executive may purchase or otherwise acquire up to (but not more than) one
percent of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended. 
Executive agrees that this covenant is reasonable with respect to its duration,
geographical area, and scope.  During the Noncompete Period, Executive will,
within ten days after accepting any employment, advise FEI of the identity of
any employer of Executive.  Receipt of the benefits provided under Sections 3
and 4 hereof is conditioned upon compliance by Executive with this Section.

10.           Non-Solicitation; Non-Hire.  For the Noncompete Period, Executive
hereby agrees that Executive will not, directly or indirectly, either for
himself or any other person:  (a) induce or attempt to induce any employee of
FEI or any of its subsidiaries to leave the employ of FEI or such subsidiary;
(b) in any way interfere with the relationship between FEI and its subsidiaries
and any employee of FEI or any of its subsidiaries; (c) employ, or otherwise
engage as an employee, independent contractor or otherwise, any current or
former employee of FEI or any of its subsidiaries, other than such former
employees who have not worked for FEI or any of its subsidiaries in the prior 12
months; (d) induce or attempt to induce any customer, supplier, licensee or
business relation of FEI or any of its subsidiaries to cease doing business with
FEI or such subsidiary, or in any way interfere with the relationship between
FEI and its subsidiaries and any customer, supplier, licensee or business
relation of FEI or any of its subsidiaries; or (e) solicit the business of any
person known to Executive to be a customer of FEI or any of its subsidiaries,
whether or not Executive had personal contact with such person, with respect to
products or activities which compete in whole or in part with the former,
current or currently contemplated products or activities of FEI and its
subsidiaries or the products or activities of FEI and its subsidiaries in
existence or contemplated at the time of termination of Executive’s employment. 
Receipt of the benefits provided under Sections 3 and 4 are conditioned upon
compliance by Executive with this Section.


--------------------------------------------------------------------------------




 

11.           Successors; Binding Agreement.

11.1         This Agreement shall be binding on and inure to the benefit of FEI
and its successors and assigns.

11.2         This Agreement shall inure to the benefit of and be enforceable by
Executive and Executive’s legal representatives, executors, administrators and
heirs.  None of the rights of Executive to receive any form of compensation
payable pursuant to this Agreement may be assigned or transferred except by will
or the laws of descent and distribution.  Any other attempted assignment,
transfer, conveyance, or other disposition of Executive’s right to compensation
or other benefits will be null and void.

 12.          Resignation of Corporate Offices.  Executive will resign
Executive’s office, if any, as a director, officer or trustee of FEI, its
subsidiaries or affiliates and of any other corporation or trust of which
Executive serves as such at the request of FEI, effective as of the date of
termination of employment.  Executive agrees to provide FEI such written
resignation(s) upon request and that no severance will be paid until after such
resignation(s) are provided.

13.           Governing Law, Attorneys Fees.  This Agreement shall be construed
in accordance with and governed by the laws of the State of Oregon.  FEI shall
pay all reasonable attorney’s fees and expenses (including at trial and on
appeal) of Executive in enforcing its rights under Section 4 of this Agreement
in the event of a Termination of Executive’s Employment in Connection with a
Change of Control.

14.           Amendment.  No provision of this Agreement may be modified unless
such modification is agreed to in a writing signed by Executive and FEI.

15.           Severability.  If any of the provisions or terms of this Agreement
shall for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other terms of this Agreement, and this
Agreement shall be construed as if such unenforceable term had never been
contained in this Agreement.

16.           Injunctive Relief.  A breach of Executive’s obligations under
Section 9 or 10 hereof may not be one which is capable of being easily measured
by monetary damages and, consequently, Executive specifically agrees that such
sections may be enforced by injunctive relief.  Further, Executive specifically
agrees that, in addition to such injunctive relief, and not in lieu of it, FEI
may also bring suit for damages incurred by FEI as a result of a breach of
Executive’s obligations under such sections.

17.           Notices.

17.1        General.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to FEI in writing.  In the case of FEI, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its General Counsel.

17.2        Notice of Termination.  Any termination by FEI for Cause or by the
Employee for Good Reason or otherwise shall be communicated by a notice of
termination to the other party hereto given in accordance with this Section. 
Such notice shall indicate the specific termination provision in this Agreement
relied upon, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
shall specify the date of termination.  The failure by Executive to include in
the notice any fact or circumstance which contributes to a showing of Good
Reason shall not waive any right of Executive hereunder or preclude Executive
from asserting such fact or circumstance in enforcing his or her rights
hereunder.

18.           Integration.  This Agreement, together with the equity award grant
notices and agreements that describe Executive’s outstanding equity awards,
FEI’s standard form of indemnification agreement and indemnification policies,
and FEI’s standard form of confidentiality agreement, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous


--------------------------------------------------------------------------------




 

agreements whether written or oral.  In entering into this Agreement, no party
has relied on or made any representation, warranty, inducement, promise, or
understanding that is not in this Agreement.  To the extent that any provisions
of this Agreement conflict with those of any other agreement, including but not
limited to any equity award grant notices and agreements whether issued and
entered into prior to, contemporaneously with, or following this Agreement, the
terms of this Agreement will prevail except to the extent this Agreement is
specifically referenced in such other agreement.

19.           Waiver of Breach.  The waiver of a breach of any term or provision
of this Agreement, which must be in writing, will not operate as or be construed
to be a waiver of any other previous or subsequent breach of this Agreement.

20.           Arbitration.  The Parties agree that any and all disputes arising
out of the terms of this Agreement, Executive’s employment by FEI, Executive’s
service as an officer or director of FEI, or Executive’s compensation and
benefits, their interpretation, and any of the matters herein released, will be
subject to binding arbitration in Portland, Oregon before the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes, supplemented by the Oregon Rules of Civil Procedure.  The
Parties agree that the prevailing party in any arbitration will be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award.  The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury.  This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement.

21.           Headings.  All captions and Section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.

22.           Acknowledgment.  Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.

23.           IRC Section 409A.

23.1         Notwithstanding anything to the contrary in this Agreement, if FEI
reasonably determines that Section 409A of the IRC will result in the imposition
of additional tax to an earlier payment of any severance or other benefits
otherwise due to Executive on or within the six (6) month period following
Executive’s termination, the severance benefits payable pursuant to Section 3 or
4 will accrue during such six (6) month period and will become payable in a lump
sum payment on the date six (6) months and one (1) day following the date of
Executive’s termination.  All subsequent payments, if any, will be payable as
provided in this Agreement.

23.2         Notwithstanding anything to the contrary in this Agreement,
Executive and FEI agree to work in good faith to consider amendments to this
Agreement which are necessary or appropriate to avoid imposition of any
additional tax or income recognition under Section 409A of the IRC prior to the
actual payment to Executive of payments or benefits under this Agreement.

24.           Counterparts.  This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

[Remainder of page intentionally left blank]


--------------------------------------------------------------------------------




 

FEI
COMPANY                                                                                   
EXECUTIVE

By:                                                                         
                               
                                                                               

    
                                                                                                          
Don Kania

Title:                                                                      

 


--------------------------------------------------------------------------------


EXHIBIT A

RELEASE OF CLAIMS

1.             PARTIES.  The parties to Release of Claims (hereinafter
“Release”) are Don Kania and FEI Company, an Oregon corporation, as hereinafter
defined.

 1.1          EXECUTIVE.  For the purposes of this Release, “Executive” means
Don Kania, and his heirs, executors, administrators, assigns, and spouse.

 1.2          THE COMPANY.  For purposes of this Release, the “Company” means
FEI Company, an Oregon corporation, its predecessors and successors, corporate
affiliates, and all of each corporation’s officers, directors, employees,
insurers, agents, or assigns, in their individual and representative capacities.

2.             BACKGROUND AND PURPOSE.  Executive was employed by the Company. 
Executive’s employment is ending effective __________ pursuant to Section [3 or
4] of the Executive Severance Agreement dated August ___, 2006 between the
Company and Executive (“Agreement”).  Pursuant to Section [3 or 4] of the
Agreement, the Company is required to make certain payments and/or provide
certain benefits to Employee as a result of termination of Executive’s
employment.

The purpose of this Release is to settle, release and discharge all claims
Executive may have against the Company, whether asserted or not, known or
unknown, including, but not limited to, all claims arising out of or related to
Executive’s employment, any claim for reemployment, or any other claims, whether
asserted or not, known or unknown, past or present, that relate to Executive’s
employment, compensation, reemployment, or application for reemployment.

3.             RELEASE.  Executive waives, acquits and forever discharges the
Company from any obligations Company has and all claims Executive may have
against the Company including, without limitation, all claims arising from or
related to Executive’s employment with the Company, the termination of that
employment, and all obligations and/or claims arising from the Agreement or any
other document or oral agreement relating to employment compensation, benefits,
severance or post-employment issues.  Executive hereby releases the Company from
any and all claims, demands, actions, or causes of action, whether known or
unknown, that relates in any way to Executive’s employment, compensation,
benefits, reemployment, or application for employment, and the termination of
Executive’s employment.  This release includes any and all claims, direct or
indirect, under any applicable local, state or federal authority, including but
not limited to any claim arising under the Oregon statutes dealing with
employment, discrimination in employment, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans With Disabilities Act, the
Family and Medical Leave Act of 1993, the Equal Pay Act of 1963, Executive Order
11246, the Rehabilitation Act of 1973, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Age Discrimination in Employment Act
(“ADEA”), the Fair Labor Standards Act, the Employee Retirement Income Security
Act (“ERISA”), the Sarbanes-Oxley Act of 2002, Oregon wage and hour statutes,
all as amended, any regulations under such authorities, and any applicable
contract, tort, or common law theories.

3.1           Reservations of Rights.  This Release shall not affect any rights
which Executive may have under any medical insurance, disability plan, workers’
compensation, unemployment compensation, applicable company stock incentive
plan(s), applicable indemnification agreement (or as to indemnification rights
only, any applicable company policy, bylaw, provision, statute, or law), the
401(k) plan maintained by the Company or any other plan maintained by the
Company that is subject to ERISA.  In addition, nothing herein shall constitute
the waiver of any future claims arising after the expiration of the revocation
period specified in Section 11 of this Release, including but not limited to any
rights or claims that may arise under ADEA. This release does not extend to any
obligations incurred under this Agreement.

3.2           No Admission of Liability.  It is understood and agreed that the
acts done and evidenced hereby and the Release granted in this Agreement is not
an admission of liability on the part of Executive or the Company.


--------------------------------------------------------------------------------


 

4.             CONSIDERATION TO EXECUTIVE.  After receipt of this Release by the
Company fully endorsed by Executive, and following the expiration of the seven-
(7) day revocation period described in Section 11 of this Release, without
Executive’s revocation, Company shall provide the following to Executive:

a)  the lump sum of ___________ DOLLARS ($__________ ) to Executive (less proper
withholding) for severance as provided in Section ____ of the Agreement

b)  the lump sum of ___________ DOLLARS ($__________ ) to Executive (less proper
withholding) for the reasonable estimate of COBRA continuation coverage as
provided in Section _____ of the Agreement;

c)  the lump sum of ___________ DOLLARS ($__________ ) for the amount of annual
cash incentive based on the terms of Section ____ of the Agreement (less proper
withholding); [and]

[d) the lump sum of ___________ DOLLARS ($__________ ), representing the cash
equivalent (less proper withholding) of the premium to maintain Executive’s life
insurance plan for two years as provided in Section _____ of the Agreement;]
[and]

[e) acceleration of vesting and/or payment of all of Executive’s stock options,
restricted stock, restricted stock units and other equity awards, the
termination of the Company’s rights to repurchase shares of Company stock from
the Executive, and the ability to exercise all of Executive’s options until the
earlier of two years after the date his employment ends or the option expiration
date as set forth in the applicable option agreement, all as provided in Section
___ of the Agreement;] [and]

[f) the cash amount calculated under Section ____ through ____ of the
Agreement.]*

5.             NO DISPARAGEMENT.  Executive agrees that henceforth Executive
will not disparage or make false or adverse statements about the Company.  The
Company may take actions consistent with breach of this Release should it
determine that Executive has disparaged or made false or adverse statements
about the Company.  The Company agrees to follow the applicable policy(ies)
regarding release of employment reference information.

6.             CONFIDENTIALITY, PROPRIETARY, TRADE SECRET AND RELATED
INFORMATION.  Executive shall not make unauthorized use or disclosure of any of
the Company’s confidential, proprietary or trade secret information, including,
without limitation, confidential, proprietary or trade secret information
regarding its products, customers and suppliers.  Moreover, Executive
acknowledges that, subject to the enforcement limitations of applicable law, the
Company reserves the right to enforce the terms of any employment agreement
between Executive and the Company (including the Confidential Intellectual
Property and Non-solicitation Agreement).  Should Executive or Executive’s
attorney or agents be requested in any judicial, administrative, or other
proceeding to disclose confidential, proprietary or trade secret information
Executive learned as an employee of the Company, Executive shall promptly notify
the Company of such request by the most expeditious means in order to enable the
Company to take any reasonable and appropriate action to limit such disclosure.

7.             OPPORTUNITY FOR ADVICE OF COUNSEL.  Executive acknowledges that
Executive has been, and hereby is, advised to seek advice of counsel with
respect to this Release.

8.             ENTIRE RELEASE.  Executive and the Company acknowledge that no
other party has made any promise, representation, or warranty, express or
implied, not contained in this Release concerning the subject matter of this
Release to induce this Release, and Executive and Company acknowledge that they
have not executed this Release in reliance upon any such promise,
representation, or warranty not contained in this Release.

9.             SEVERABILITY.  Every provision of this Release is intended to be
severable.  In the event any term or provision of this Release is declared to be
illegal or invalid for any reason whatsoever by a court of competent

--------------------------------------------------------------------------------

* Applicable only to termination under Section 4 of the Agreement


--------------------------------------------------------------------------------


 

jurisdiction, such illegality or invalidity shall not affect the remaining terms
and provisions of this Release, which terms and provisions shall remain binding
and enforceable.

10.           ACKNOWLEDGMENTS.  Executive acknowledges that the Release provides
severance pay and benefits which the Company would otherwise have no obligation
to provide.

 Executive acknowledges that he is waiving and releasing any rights he may have
under the ADEA and that this waiver and release is knowing and voluntary.

11.           REVOCATION.  As provided by the Older Workers Benefit Protection
Act, Executive shall have up to twenty-one (21) days to consider this Release. 
For a period of seven (7) days from execution of this Release, Executive may
revoke this Release by so indicating in a signed writing delivered to the
Company during the seven (7) day revocation period.  Upon receipt of Executive’s
signed Release and the end of the revocation period without revocation by
Executive, payment by Company as described in paragraph 4 above will be promptly
forwarded to Executive.

COMPANY:

 

 

 

 

 

 

 

FEI COMPANY

 

 

 

 

 

 

 

 

By:

 

 

Date:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

Date:

 

Don Kania

 

 

 

 


--------------------------------------------------------------------------------